Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4283 Filed 04/09/21 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 MARK COLIN JENNINGS,


                                Petitioner,                     Case No. 4:13-cv-14015
                                                                Hon. Mark A. Goldsmith
 v.

 WILLIE SMITH,

                         Respondent.
 ___________________________________/

                            OPINION & ORDER
    (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS, (2) DENYING A
 CERTIFICATE OF APPEALABILITY AND LEAVE TO FILE AN APPEAL IN FORMA
     PAUPERIS, AND (3) STRIKING PETITIONER’S MOTION FOR DEFAULT
                           JUDGMENT (Dkt. 50)

        Petitioner Mark Colin Jennings, a Michigan prisoner, filed this action under 28 U.S.C.

 § 2254. Petitioner was convicted in the Saginaw Circuit Court following a jury trial of one count

 of first-degree criminal sexual conduct pursuant to Michigan Compiled Laws § 750.520b(1)(b).

 See People v. Jennings, No. 302403, 2012 WL 833243, at *1 (Mich. Ct. App. Mar. 3, 2012). The

 trial court sentenced Petitioner as a habitual felony offender to 30 to 50 years in prison. Id.

        Petitioner raises numerous claims in his federal habeas petition. Nine of the claims were

 raised on direct review in the Michigan courts, and 21 additional claims were raised in a state post-

 conviction review proceeding. The Court denies the petition because the claims raised on direct

 appeal are without merit and because the claims raised in the state post-conviction proceeding are

 procedurally defaulted. The Court also denies Petitioner a certificate of appealability and leave to

 file an appeal in forma pauperis.
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4284 Filed 04/09/21 Page 2 of 25




        Finally, Jennings filed a motion for default judgment (Dkt. 50), which is stricken for

 reasons stated below.

                                          I. BACKGROUND

        Petitioner was charged with engaging in acts of sexual penetration with his daughter,

 Katreena Jennings, when she was under the age of 16.1 The charges arose during the investigation

 of child-sexual assault cases involving other children. After he was convicted of first-degree

 criminal sexual conduct in the present case, Petitioner pled no contest to lesser charges in the other

 cases. Petitioner was convicted of one count of first-degree criminal sexual conduct and sentenced

 as indicated above.

        Following his conviction and sentence, Petitioner filed a claim of appeal in the Michigan

 Court of Appeals.       His appellate counsel filed a brief on appeal that raised four claims:

 (1) Michigan Compiled Laws § 768.27a, allowing for admission of other-acts evidence in child

 sexual assault cases to show a propensity to commit sex offenses, violates the separation of powers

 and due process; (2) the prosecutor committed misconduct by making references to Petitioner’s

 lifestyle; (3) Petitioner’s trial was rendered unfair by admission of evidence during the rebuttal

 case that he sexually assaulted his sister; and (4) the trial court erroneously allowed the admission

 of hearsay.

        Petitioner also filed a pro se supplemental brief, raising an additional five claims: (5) the

 arrest warrant and complaint were defective; (6) the state district court failed to file the preliminary

 examination return; (7) Petitioner was not informed of his right to take a polygraph examination;




 1
   Petitioner Mark Jennings and witness Katreena Jennings share a last name. The former will be
 referred to as Petitioner; the latter will be referred to by her full name.


                                                    2
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4285 Filed 04/09/21 Page 3 of 25




 (8) the trial court erroneously found Petitioner competent to stand trial; and (9) Petitioner’s counsel

 was ineffective during pretrial proceedings.

         The Michigan Court of Appeals affirmed in an unpublished opinion. See Jennings, 2012

 WL 833243. Petitioner subsequently filed an application for leave to appeal in the Michigan

 Supreme Court, raising the same claims that he raised in the Michigan Court of Appeals. The

 Michigan Supreme Court denied the application for leave to appeal by form order. People v.

 Jennings, 820 N.W.2d 804 (Mich. 2012) (Table).

         Petitioner then commenced the instant action, but soon after filing his habeas petition, he

 filed a motion to stay the case so that he could exhaust additional claims in a state post-conviction

 review proceeding (Dkt. 4). The Court granted the motion (Dkt. 9).

         Petitioner subsequently filed a motion for relief from judgment in the trial court. He also

 filed a string of additional pleadings in the trial court that elaborated upon and raised additional

 claims. The quality of the pro se pleadings filed in the trial court makes it difficult to enumerate

 or summarize the claims Petitioner raised on state collateral review. See Rule 5 Materials (Dkts.

 33-4, 33-5). Nevertheless, the Court interprets the initial motion for relief from judgment as raising

 the following claims: (10) Petitioner was denied his right to counsel of choice when the trial court

 refused to adjourn the trial date; (11) Petitioner was denied his right to an impartial jury;

 (12) Petitioner was improperly charged with being a third-time habitual felony offender; (13) the

 trial court failed to resolve factual disputes at sentencing; (14) Petitioner’s trial was rendered unfair

 by the admission of other-acts evidence; (15) Petitioner’s counsel was ineffective for failing to

 present an insanity defense; (16) Petitioner’s counsel was ineffective for failing to raise a post-

 traumatic stress disorder defense; (17) Petitioner’s appellate counsel was ineffective for failing to




                                                    3
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4286 Filed 04/09/21 Page 4 of 25




 raise the foregoing claim on direct appeal; and (18) the trial court improperly responded to a jury

 note as to whether they were required to agree on which act constituted the charged offense.

         Petitioner’s supplemental pleadings seemed to raise numerous additional claims, though

 there is room for debate. The Court construes the following claims: (19) insufficient evidence was

 submitted to sustain Petitioner’s conviction; (20) the trial court erroneously instructed the jury that

 Petitioner committed the charged acts; (21) the trial court incorrectly scored the sentencing

 guidelines; (22) Petitioner’s sentence is based upon inaccurate information; (23) the trial court

 improperly determined Petitioner’s prior record score; (24) Petitioner was denied an opportunity

 to expand the record in support of his claims; (25) the trial court erred by not having Petitioner

 present at his competency hearing; (26) the trial court erred in failing to grant an adjournment of

 trial; (27) the trial court failed to balance interests before it admitted the other-acts evidence; (28) a

 juror improperly communicated with one of the victims during trial; (29) trial counsel was

 ineffective for a number of additional reasons; and (30) appellate counsel failed to communicate

 with Petitioner and to adequately investigate the case.

         The trial court issued a series of orders denying Petitioner’s post-conviction motions. See

 Trial Court Opinions and Orders, No. XX-XXXXXXX, PageID.1315-1356 (Saginaw Cty. Cir. Ct.

 5/27/2016-7/28/2016) (Dkt. 33-2). With respect to Petitioner’s initial motion, the trial court found

 that Petitioner had failed to demonstrate “good cause” or “actual prejudice” under Michigan Court

 Rule 6.508(D)(3) for failing to raise his new claims on direct review. Id. at PageID.1317. The

 court found in a second set of orders that to the extent Petitioner attempted to inject additional

 claims beyond what he presented in his initial motion for relief from judgment, Michigan Court

 Rule 6.502(G)(1) prevented him from doing so. Id. at PageID.1331-1346.




                                                     4
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4287 Filed 04/09/21 Page 5 of 25




        Petitioner thereafter filed an application for leave to appeal in the Michigan Court of

 Appeals, and the Court will assume that he attempted to raise the same set of claims he presented

 to the trial court in all the pleadings filed there. The Michigan Court of Appeals denied relief by

 unexplained form order. People v. Jennings, No. 335203, PageID.1307 (Mich. Ct. App. March 7,

 2017) (Dkt. 33-2). Petitioner then filed an application for leave to appeal in the Michigan Supreme

 Court, but it was denied by unexplained form order.          People v. Jennings, No. 155609, at

 PageID.1470 (Mich. October 3, 2017) (Dkt. 33-3).

        Petitioner then filed multiple pleadings in this case, both pro se and through counsel,

 equivocating on whether he wished to reopen the case with or without his counsel, or whether he

 wished to pursue further relief in the state courts (Dkts. 13, 15, 16, 18, 19, 23, 24, 25, 27).

 Ultimately, after being ordered to choose a single path, Petitioner elected to continue with this

 action through counsel, and he elected to present the Court with every claim he presented to the

 state courts on direct and post-conviction review. See 3/6/19 Op. & Order (Dkt. 28). Respondent

 filed a supplemental answer as well as the record of Petitioner’s state post-conviction review

 proceeding. The matter is now ready for decision.

                                  II. STANDARD OF REVIEW

        A federal court’s review of constitutional claims raised by a state prisoner in a habeas

 action is curtailed by 28 U.S.C. § 2254(d)(1) if the claims were adjudicated on the merits by the

 state courts. Relief is barred under this section unless the state court adjudication was “contrary

 to” or resulted in an “unreasonable application of” clearly established Supreme Court law.

        A state court’s decision is contrary to clearly established law if it applies a rule that

 contradicts the governing law set forth in Supreme Court cases or if it confronts a set of facts that




                                                  5
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4288 Filed 04/09/21 Page 6 of 25




 are materially indistinguishable from a decision of the Supreme Court and nevertheless arrives at

 a result different. Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003).

        The “unreasonable application” prong of the statute permits a federal habeas court to grant

 the writ if the state court identifies the correct governing legal principle from the Supreme Court

 but unreasonably applies that principle to the facts of petitioner’s case. Wiggins v. Smith, 539

 U.S. 510, 520 (2003).

        “A state court’s determination that a claim lacks merit precludes federal habeas relief so

 long as fairminded jurists could disagree on the correctness of the state court’s decision.”

 Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal marks and citations omitted). “Section

 2254(d) reflects the view that habeas corpus is a guard against extreme malfunctions in the state

 criminal justice systems, not a substitute for ordinary error correction through appeal. . . . As a

 condition for obtaining habeas corpus from a federal court, a state prisoner must show that the

 state court’s ruling on the claim being presented in federal court was so lacking in justification that

 there was an error well understood and comprehended in existing law beyond any possibility for

 fairminded disagreement.” Harrington, 562 U.S. at 103 (internal quotation omitted).

                                          III. DISCUSSION

        A. Admission of Other-Acts Evidence under Mich. Comp. Laws § 768.27a

        Petitioner’s first claim asserts that the state statute under which the other-acts evidence was

 admitted, Mich. Comp. Laws § 768.27a, is unconstitutional because it sets a more lenient standard

 for admission than that contained in Michigan Rule of Evidence 404(b). He asserts that the

 Michigan Legislature violated separation of powers principles by enacting the provision, and he

 further asserts that admission of evidence under the statute violates due process because it allows

 the jury to consider other acts to show a propensity to commit child sex crimes.




                                                   6
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4289 Filed 04/09/21 Page 7 of 25




        Section 768.27a provides that in child sexual assault cases, “evidence that the defendant

 committed another [sexual assault or similar offense] against a minor is admissible and may be

 considered for its bearing on any matter to which it is relevant.” Michigan courts have interpreted

 this language to allow admission of other-acts evidence to show that the defendant has a propensity

 to commit child sexual assaults. See People v. Watkins, 818 N.W.2d 296, 298-299 (Mich. 2012).

 Rule 404(b), on the other hand, prohibits the use of other-acts evidence to support an inference

 that the defendant had a propensity to act in a way consistent with the charged crime. Id.

        Petitioner’s separation of powers claim is not cognizable. A federal court may grant an

 application for writ of habeas corpus only on the ground that the petitioner is in custody in violation

 of the Constitution, laws, or treaties of the United States, and not for perceived errors of state law.

 See 28 U.S.C. § 2254(a); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). The delegation of powers

 between two branches of state government under a state constitutional scheme is a matter of state

 and not federal law. See Austin v. Jackson, 213 F.3d 298, 302 (6th Cir. 2000) (citing Pulley v.

 Harris, 465 U.S. 37, 41 (1984)). In any event, Michigan courts have held that § 768.27a does not

 violate Michigan’s doctrine of separation of powers. See People v. Pattison, 741 N.W.2d 558,

 561-563 (Mich. Ct. App. 2007).

        With respect to Petitioner’s due process challenge, the Supreme Court, in discussing

 Federal Rule of Evidence 404(b), stated that using other-acts evidence to “general[ize] a

 defendant’s earlier bad act into bad character and taking that as raising the odds that he did the

 later bad act now charged” is improper. Old Chief v. United States, 519 U.S. 172, 182 (1997). As

 a matter of federal constitutional law, however, the Court declined to hold that the improper use

 of others-acts evidence to show propensity is so extremely unfair that its admission violates due

 process. See Dowling v. United States, 493 U.S. 342, 352-353 (1990) (finding that the presentation




                                                   7
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4290 Filed 04/09/21 Page 8 of 25




 of evidence of another robbery for which the defendant had previously been tried and acquitted

 did not violate fundamental conceptions of justice). The Court found that such matters are more

 appropriately addressed in codes of evidence and procedure rather than under the Due Process

 Clause. Id. at 352. Put more directly, “[t]here is no clearly established Supreme Court precedent

 which holds that a state violates due process by permitting propensity evidence in the form of other

 bad acts evidence.” Bugh v. Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). Petitioner’s claim that

 the prior-acts evidence admitted in this case violated fundamental fairness cannot be supported by

 clearly established Supreme Court law. The claim is, therefore, without merit.

        B. Prosecutorial Misconduct

        Petitioner’s second claim asserts that the prosecutor committed misconduct by making

 improper comments regarding Petitioner’s lifestyle. The Michigan Court of Appeals found that

 some of the comments were improper, but it found in the following passage that the misconduct

 was insufficiently prejudicial to warrant a new trial:

             Defendant references the prosecutor’s closing argument where he
        commented, as follows:

                You understand how he thinks and how he actually might believe
                with some splendid success to show for it in his life that he could
                get away with just about anything sexually with any girl or woman.
                You know that from hearing him testify.

                The prosecutor’s argument was in reference to testimony provided by
        defendant on cross-examination regarding several romantic relationships, both
        marital and non-marital, that defendant had been involved in, some producing
        children, and some of the relationships overlapping and some recurring. The
        prosecutor also questioned defendant regarding his attempts to move out of the area
        when events became chaotic. The prosecutor cross-examined defendant’s mother
        regarding defendant’s marital affairs and resulting children, and whether she spoke
        to defendant regarding birth control. Defendant did not object to this evidence and
        does not argue against its admissibility. In fact, defendant presented extensive
        testimony detailing his history of romantic relationships, living arrangements, and
        children produced in the relationships.




                                                   8
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4291 Filed 04/09/21 Page 9 of 25




                It was improper for the prosecutor to suggest that defendant’s romantic
        relationship history showed that he had learned that he could get away with just
        about anything sexually with any girl or woman. However, the prosecutor did not
        persist in this line of argument and made no other similar arguments. The
        prosecutor did argue that defendant’s history in romantic relationships was
        abnormal, but did not suggest to the jury that this was evidence that he committed
        the charged crimes. Evidence of defendant’s history of romantic relationships was
        relevant to the complicated relationships between the defendant and several
        witnesses and the living circumstances under which the sexual abuse was described
        to have occurred. Most significantly, defendant has not demonstrated how any
        evidence or argument about his history of relationships prejudiced him. The jury
        was able to convict defendant based on its credibility determination of the one
        witness against whom he was charged with committing a CSC I. Moreover, the
        court properly instructed the jury that it alone was charged with deciding the facts
        of the case, that it should take the law as the court instructs, and that the lawyers’
        statements and arguments are not evidence. It is well established that jurors are
        presumed to follow their instructions.

 Jennings, 2012 WL 833243, at *1-2 (internal citations and quotation marks omitted).

        This decision did not unreasonably apply the clearly established standard for adjudicating

 claims of prosecutorial misconduct.         “Claims of prosecutorial misconduct are reviewed

 deferentially on habeas review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004). A

 prosecutor’s conduct will violate a criminal defendant’s constitutional rights only if it “so infected

 the trial with unfairness as to make the resulting conviction a denial of due process.” Darden v.

 Wainwright, 477 U.S. 168, 181 (1986). To obtain habeas relief on a prosecutorial misconduct

 claim, a habeas petitioner must show that the state court’s rejection of the claim “‘was so lacking

 in justification that there was an error well understood and comprehended in existing law beyond

 any possibility for fairminded disagreement.’” Parker v. Matthews, 567 U.S. 37, 48 (2012)

 (quoting Harrington, 562 U.S. at 103).

        As reasonably found by the Michigan Court of Appeals, the fact that Petitioner had

 romantic relationships with several women and fathered children from multiple partners was

 relevant background information and necessary to an understanding of the relationship between




                                                   9
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4292 Filed 04/09/21 Page 10 of 25




 the complainant and the other-acts witnesses, as well as the relationship between Petitioner and

 the children’s mothers. The evidence not only clarified how and when Petitioner had access to the

 various children, but it was also a factor used in Petitioner’s defense to suggest that the mothers

 were motivated out of jealousy of each other to elicit false accusations from their children. The

 background information was also used by Petitioner to argue that the women were motivated to

 file false charges to obtain his veteran and social security benefits.

        Even to the extent the remarks were improper comments on Petitioner’s character, they

 constituted a brief portion of the closing argument, reducing the potential prejudicial impact.

 Prosecutorial misconduct claims are often denied, as here, when the challenged comments are

 “neither flagrant nor repeated.” See, e.g., Joseph v. Coyle, 469 F.3d 441, 474 (6th Cir. 2006).

        Finally, the jury was instructed that it should decide the case based on the evidence, and

 that the arguments by the attorneys were not evidence. Curative instructions provide another

 reasonable basis for rejecting prosecutorial misconduct claims. See id. at 475. There is no reason

 to believe that the jury was unable to follow the curative instructions. Accordingly, the state court

 decision did not unreasonably apply the established Supreme Court standard.

        C. Erroneous Admission of Rebuttal Evidence

        Petitioner’s third claim asserts that he was denied a fair trial when the prosecutor was

 permitted to call Petitioner’s sister in its rebuttal case to testify that Petitioner sexually assaulted

 her as a child. The Michigan Court of Appeals rejected the claim on the merits in the following

 passage:

                We conclude that the prosecution properly introduced the testimony of
        defendant’s sister to rebut character evidence introduced by defendant and his
        mother. During direct examination of defendant, he testified that he had never
        touched a child in an inappropriate manner. On cross-examination, defendant
        specifically testified that he did not have a sexual attraction toward his sister and
        again testified that he had not inappropriately touched a child. Similarly,



                                                   10
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4293 Filed 04/09/21 Page 11 of 25




        defendant’s mother testified during direct examination that she had no evidence
        that defendant had ever inappropriately touched a child and that if she had any such
        evidence that she would have reported defendant. In response, the prosecution
        presented the testimony of defendant’s sister, who testified that defendant had
        touched her inappropriately from the time she was five years old until she was
        twelve. She further testified that she told her and defendant’s mother about the
        improper conduct and was told by her mother to never speak of it again.

                The testimony of defendant’s sister was offered to rebut defendant’s
        specific testimony regarding his lack of attraction to his sister and his claim that he
        had never inappropriately touched a child. We hold that, pursuant to [People v.
        Roper, 777 N.W.2d 483, 500-501 (Mich. 2009)], the trial court did not abuse its
        discretion in admitting the evidence. We further note that even if the evidence was
        not proper rebuttal evidence, defendant would not be entitled to relief in light of the
        overwhelming evidence of his guilt that was properly admitted.

 Jennings, 2012 WL 833243, at *2-3.

        This decision did not contravene clearly established law. “Errors by a state court in the

 admission of evidence are not cognizable in habeas corpus proceedings unless they so perniciously

 affect the prosecution of a criminal case as to deny the defendant the fundamental right to a fair

 trial.” Kelly v. Withrow, 25 F.3d 363, 370 (6th Cir. 1994). To the extent Petitioner claims it was

 error to allow his sister to testify in the rebuttal case as opposed to the prosecutor’s case-in-chief,

 that is a non-cognizable claim. See Slack v. Cason, 258 F. Supp. 2d 727, 733 (E.D. Mich. 2003).

        It was reasonable for the state court to find that admission of the evidence did not warrant

 a new trial. Whether the erroneous admission of testimony violated fundamental fairness “turns

 upon whether the evidence is material in the sense of a crucial, critical highly significant factor.”

 Brown v. O’Dea, 227 F.3d 642, 645 (6th Cir. 2000) (quotation marks and citations omitted). That

 evaluation allows a habeas court to consider the strength of the other evidence of guilt. Hudson v.

 Lafler, 421 F. App’x 619, 629 (6th Cir. 2011).

        Petitioner specifically testified on direct examination that he never touched any child

 inappropriately. 12/01/2010 Tr. at PageID.599-600 (Dkt. 8-19). As the state court affirmed, this




                                                   11
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4294 Filed 04/09/21 Page 12 of 25




 opened the door for the prosecutor to present evidence that Petitioner sexually touched his sister

 when she was a child. See Jennings, 2012 WL 833243, at *3 (citing Roper, 777 N.W.2d at 500-

 501). Petitioner’s mother testified to Petitioner’s good character and that she would have reported

 Petitioner to authorities if she believed him to be a pedophile. 12/01/2010 Tr. at PageID.628. This

 opened the door for the prosecutor to present evidence that her daughter told her that Petitioner

 molested her, but her mother did nothing. Jennings, 2012 WL 833243, at *3. It was reasonable

 for the state appellate court to reject the claim in light of the testimony presented in the defense

 case.

         Moreover, as the state appellate court noted, the evidence presented against Petitioner was

 strong. Id. Petitioner’s claim that the children and their mothers were out to get him was belied

 by the fact that only one child came forward on her own, and the other allegations were uncovered

 during the resulting investigation. The sister’s testimony, at worst, was cumulative to the other

 prior-acts evidence.    Its admission in the rebuttal case did not render Petitioner’s trial

 fundamentally unfair. The claim is without merit.

         D. Admission of Hearsay

         Petitioner’s fourth claim asserts that the trial court erroneously allowed the admission of

 hearsay statements during the testimony of Officer Cindy Luberda, a school police officer from

 Michigan who investigated the case. He claims that the officer was improperly allowed to describe

 the content of the victim’s and the other-act witnesses’ statements to her and during forensic

 interviews. The Michigan Court of Appeals found that several of the statements were not properly

 admitted, but it found that any minimal prejudicial impact did not warrant a new trial. Jennings,

 2012 WL 833243, at *4-6.




                                                 12
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4295 Filed 04/09/21 Page 13 of 25




        The Court initially notes that the claim fails under the Confrontation Clause because the

 declarants of the hearsay statements all testified at trial and were subject to full and fair cross-

 examination. See Crawford v. Washington, 541 U.S. 36, 59 n.9 (2004) (citing California v. Green,

 399 U.S. 149, 162 (1970)).

        To the extent Petitioner claims a due process violation, the claim fails because it cannot be

 supported by clearly established Supreme Court law. There is an “absence of a Supreme Court

 holding granting relief on [Petitioner’s] due process theory: that the admission of allegedly

 unreliable hearsay testimony violates the Due Process Clause.” Desai v. Booker, 732 F.3d 628,

 630 (6th Cir. 2013).   In any event, Petitioner has failed to demonstrate that the erroneously

 admitted hearsay statements violated fundamental fairness by playing a highly significant role in

 the outcome of the trial. See Brown, 227 F.3d at 645.

        First, with respect to Kirsten Riselay, one of the witnesses who provided other-act

 testimony, Luberda testified that Riselay described having sexual intercourse with Petitioner on

 three occasions, including one occasion involving Katreena Jennings. 11/24/2010 Tr. at PageID.

 485 (Dkt. 8-17). This information was already presented to the jury during Riselay’s own

 testimony. 11/19/2010 Tr. at PageID.388-389 (Dkt. 8-15). Petitioner’s counsel cross-examined

 Riselay about any perceived inconsistencies between her trial testimony and the prior statements.

 Luberda’s testimony regarding Riselay’s prior statement was, therefore, cumulative to the

 testimony already presented to the jury and did not play a significant role at trial.

        Luberda also testified with respect to Stephanie Averill, a witness who provided other-act

 evidence that Petitioner challenged by introducing prior inconsistent statements. Luberda testified

 that Averill told her she pushed Petitioner’s hand away as he moved his hand up her inner thigh,

 and that she then ran into her mother’s bedroom and locked herself inside the room. 11/24/2010




                                                  13
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4296 Filed 04/09/21 Page 14 of 25




 Tr. at PageID.479 (Dkt. 8-17). This testimony was largely consistent with Averill’s own testimony

 that after Petitioner placed his hand on her inner thigh, she went into her mother’s closet and called

 her father. 11/23/2010 Tr. at PageID.430-431 (Dkt. 8-16). Petitioner’s counsel cross-examined

 Averill about slight inconsistencies in the two accounts. Id. at 435, 436, 439, 441-442. Luberda’s

 subsequent testimony regarding Averill’s prior statements addressed and sought to explain the

 apparent inconsistencies. The testimony did not render Petitioner’s trial unfair.

        Finally, with respect to Katreena Jennings’s prior statements, Luberda testified that she

 reviewed the recording of a forensic interview conducted by a detective in Oklahoma, in

 conjunction with Luberda’s investigation. 11/24/2010 Tr. at Page.ID.483. Katreena Jennings

 mentioned during the interview that Petitioner would hang out with Riselay. Id. at 484. This led

 Luberda to focus the investigation on Riselay. Id. Luberda similarly testified that but for

 Katreena’s references to Averill, she would not have known to investigate Averill as a potential

 witness. Id. at 482. This testimony was not erroneously admitted because it was used for a non-

 hearsay purpose of showing why the police investigated Riselay and Averill. See Adams v.

 Holland, 168 F. App’x 17, 20 (6th Cir. 2005).

        Moreover, Petitioner impeached Katreena Jennings by using the same transcript from the

 Oklahoma interview referred to in Luberda’s testimony. 11/23/2010 Tr. at PageID. 458-459.

 Therefore, there was nothing fundamentally unfair about the prosecutor using the transcript during

 his examination of Luberda. The jury was already presented with portions of the prior statement

 by the defense on cross-examination of the victim.

        Petitioner’s fourth claim is, therefore, without merit.




                                                  14
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4297 Filed 04/09/21 Page 15 of 25




        E. Jurisdiction of the Trial Court

        Petitioner’s next two claims attack the jurisdiction of the trial court. He asserts in his fifth

 claim that the warrant and the criminal information filed in the state circuit court were defective

 under Michigan law. His sixth claim asserts that the state district court failed to properly file the

 “return” document following the preliminary examination. Petitioner asserts that the state circuit

 court never acquired jurisdiction to try him as a result of these defects. The claims are not

 cognizable.

        The determination of whether a state court is vested with jurisdiction under state law over

 a criminal case is a function of the state courts, not the federal courts. Wills v. Egeler, 532 F.2d

 1058, 1059 (6th Cir. 1976); see also Daniel v. McQuiggin, 678 F. Supp. 2d 547, 553 (E.D. Mich.

 2009). The Sixth Circuit has noted that “a state court’s interpretation of state jurisdictional issues

 conclusively establishes jurisdiction for purposes of federal habeas review.” Strunk v. Martin, 27

 F. App’x. 473, 475 (6th Cir. 2001). Petitioner’s fifth and sixth claims do not present a basis for

 federal habeas relief.

        F. Polygraph Examination

        Petitioner’s seventh claim is that the prosecutor failed to ensure that he was afforded his

 right under Michigan law to a polygraph examination. This claim, as the previous two, raises a

 non-cognizable issue of state law.

        Michigan law allows a defendant accused of criminal sexual conduct to request a polygraph

 examination. Mich. Comp. Laws § 776.21(5). If a defendant takes and passes the test, a law

 enforcement officer must inform the victim. Mich. Comp. Laws § 776.21(3). Other than

 informing the victim of the passed test, however, the statute does not afford the defendant any

 benefit. Polygraph test results are inadmissible in criminal cases in Michigan. People v. Phillips,




                                                  15
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4298 Filed 04/09/21 Page 16 of 25




 666 N.W.2d 657, 661 (Mich. 2003). Accordingly, Petitioner has failed to show how the failure to

 inform him of his right to a polygraph violated his federal constitutional rights or impacted the

 outcome of his trial. The claim is without merit.

        G. Competency to Stand Trial

        Petitioner’s eighth claim asserts that the trial court erroneously determined that he was

 competent to stand trial. The Michigan Court of Appeals rejected the claim on the merits.

 Jennings, 2012 WL 833243, at *7.

        A criminal defendant has a constitutional right not to be tried or convicted while

 incompetent. See Pate v. Robinson, 383 U.S. 375, 378 (1966). To be competent, a defendant must

 have “sufficient present ability to consult with his lawyer with a reasonable degree of rational

 understanding” and “a rational as well as factual understanding of the proceedings against him.”

 Dusky v. United States, 362 U.S. 402, 402 (1960) (per curiam). Due process requires a trial court

 to conduct a competency hearing “where there is substantial evidence that a defendant is

 incompetent.” Filiaggi v. Bagley, 445 F.3d 851, 858 (6th Cir. 2006). In assessing the necessity

 of a competency evaluation, a court may consider “a defendant’s irrational behavior, his demeanor

 at trial, and any prior medical opinion on competence to stand trial.” Drope v. Missouri, 420 U.S.

 162, 180 (1975).

        Prior to trial, defense counsel filed a petition to have Petitioner evaluated for his

 competence to stand trial. See 6/30/2009 Tr. (Dkt. 8-7). The trial court referred Petitioner to the

 state’s Forensic Center for an evaluation. Id. Petitioner was evaluated by a licensed psychologist

 forensic examiner, Nicole T. Kletzka. See Keltzka Report at PageID.926-934 (Dkt. 8-31). The

 examiner reviewed court documents, read the preliminary examination transcript, read letters

 written by Petitioner and his counsel, spoke with Petitioner’s attorney, conducted a nearly 4-hour




                                                 16
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4299 Filed 04/09/21 Page 17 of 25




 clinical interview of Petitioner, and administered a test known as the Minnesota Multiphasic

 Personality Inventory. Id. at Page.ID.927. Based on these materials, the examiner concluded

 Petitioner was competent to stand trial: “Mr. Jennings is capable of understanding the nature and

 object of the proceedings against him and of assisting in his defense in a rational manner.” Id. at

 Page.ID.934.

         Defense counsel subsequently requested a second opinion, and the trial court ordered an

 independent evaluation. See 9/25/2009 Tr. (Dkt. 8-8). Though a copy of the report does not appear

 in the record, the second evaluator also determined that Petitioner was competent to stand trial.

 See 1/27/2010 Order at PageID.981 (Dkt. 8-31). The trial court thereafter issued an order finding

 Petitioner competent to stand trial. Id.

         “A state-court determination of competence is a factual finding, to which deference must

 be paid.” Franklin v. Bradshaw, 695 F.3d 439, 447 (6th Cir. 2012) (citing Thompson v. Keohane,

 516 U.S. 99, 108-111 (1995)). The “findings of the state court must be upheld unless there is clear

 and convincing evidence to the contrary.” Id. The trial judge found Petitioner competent to stand

 trial after reviewing the two reports prepared by two forensic examiners. Kletzka’s report

 constituted substantial evidence upon which the state court trial judge could base his finding that

 Petitioner was competent to stand trial. See Stanley v. Lazaroff, 82 F. App’x 407, 416 (6th Cir.

 2003). Petitioner offers no evidence to the contrary. Therefore, Petitioner’s “arguments do not

 satisfy AEDPA’s standard by identifying clear and convincing evidence that the state court

 unreasonably determined that he was competent to stand trial.” Id. at 417-418. Petitioner is not

 entitled to relief on this claim.




                                                 17
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4300 Filed 04/09/21 Page 18 of 25




         H. Ineffective Assistance of Counsel

         Petitioner’s ninth claim asserts that his trial attorney performed ineffectively prior to trial.

 Petitioner asserts that his counsel failed to raise the jurisdictional issues discussed above, failed to

 insist on the polygraph examination, and failed to further press the issue of Petitioner’s

 competency. The Michigan Court of Appeals rejected this claim on the merits:

         [T]he record demonstrates that defendant’s trial counsel was present at the pretrial
         hearings where circuit court jurisdiction was established and competency was
         discussed. Defendant’s trial counsel ensured that defendant had two competency
         examinations prior to trial. Defendant’s trial counsel did not object to the
         procedural issues that defendant raises, and did not request a polygraph
         examination. However, as discussed above, there were no jurisdictional defects in
         this case. Counsel is not ineffective for failing to make a futile objection.
         Likewise, there is nothing of record indicating that counsel did not abide by
         defendant’s decision regarding whether to have a polygraph examination.
         Therefore, defendant has not demonstrated that his trial counsel's performance was
         deficient.

 Jennings, 2012 WL 833243, at *7 (internal citation omitted).

         To establish ineffective assistance of counsel, a defendant must show both that (i) counsel’s

 performance was deficient, meaning, “that counsel’s representation fell below an objective

 standard of reasonableness”; and (ii) the deficient performance resulted in prejudice to the defense.

 Strickland v. Washington, 466 U.S. 668, 687-688 (1984). “[A] court must indulge a strong

 presumption that counsel’s conduct falls within the wide range of reasonable professional

 assistance; that is, the defendant must overcome the presumption that, under the circumstances,

 the challenged action might be considered sound trial strategy.” Id. at 689 (internal citation and

 quotation marks omitted). The test for prejudice is whether “there is a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

 Id. at 694. For a state court’s adjudication of a Strickland claim to be unreasonable under 28 U.S.C.

 §2254(d)(1), it “must have been ‘so lacking in justification’ that it amounts to ‘an error well




                                                   18
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4301 Filed 04/09/21 Page 19 of 25




 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.’” Hendrix v. Palmer, 893 F.3d 906, 922 (6th Cir. 2018) (quoting Harrington, 562

 U.S. at 103).

          The state appellate court reasonably rejected the claim. See Jennings, 2012 WL 833243 at

 *7. The state court determined that as a matter of state law the jurisdiction claims lacked merit.

 The failure to raise a meritless claim does not constitute ineffective assistance of counsel. Mahdi

 v. Bagley, 522 F.3d 631, 638 (6th Cir. 2008). Nor was counsel ineffective in how he handled the

 competency issue. When counsel ascertained a basis for an evaluation, he successfully moved for

 one. When the initial evaluation indicated that Petitioner was competent, counsel successfully

 moved for an independent evaluation.          When that evaluation also indicated Petitioner’s

 competence, it was reasonable for counsel to not press the issue further. Finally, as indicated

 above, Petitioner cannot show how he was prejudiced by the failure of his counsel to demand a

 polygraph examination. A positive test result would not have been admissible at trial. Petitioner’s

 ineffective assistance of trial counsel claim was reasonably adjudicated and is therefore without

 merit.

          I. Procedural Default

          Petitioner’s remaining claims were raised in the state courts in his motion for relief from

 judgment and in the multiple supplemental pleadings he filed in the trial court after this Court

 granted his motion to stay. Respondent contends that these claims are procedurally defaulted

 because the trial court found the claims raised in Petitioner’s initial motion to be barred from

 review under Michigan Court Rule 6.508(D)(3), and because Petitioner’s supplemental pleading

 were prohibited by Michigan Court Rule 6.502(G).




                                                  19
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4302 Filed 04/09/21 Page 20 of 25




        When the state courts clearly and expressly rely on a valid state procedural bar, federal

 habeas review is barred unless Petitioner can demonstrate “cause” for the default and actual

 prejudice as a result of the alleged constitutional violation, or if he can demonstrate that failure to

 consider the claim will result in a “fundamental miscarriage of justice.” Coleman v. Thompson,

 501 U.S. 722, 750-751 (1991). If Petitioner fails to show cause for his procedural default, it is

 unnecessary for the court to reach the prejudice issue. Smith v. Murray, 477 U.S. 527, 533 (1986).

 Petitioner may also overcome a procedural bar by proving his actual innocence. Murray v. Carrier,

 477 U.S. 478, 479-480 (1986); Schlup v. Delo, 513 U.S. 298, 324 (1995).

        Michigan Court Rule 6.508(D)(3) provides that a court may not grant relief to a defendant

 where his motion for relief from judgment alleges grounds for relief that could have been raised

 on direct appeal, absent a showing of good cause for the failure to raise such grounds previously

 and actual prejudice resulting therefrom. Meanwhile, Michigan Court Rule 6.502(G) provides that

 a defendant is generally limited to filing a single motion for relief from judgment. When a

 Michigan court relies on either of these procedural rules as a ground for denying post-conviction

 relief, it bases its decision on a state procedural ground independent of federal law and adequate

 to bar subsequent federal habeas review. See Ivory v. Jackson, 509 F.3d 284, 292-293 (6th Cir.

 2007) (Rule 6.508(D)(3)); Howard v. Bouchard, 405 F.3d 459, 477 (6th Cir. 2005) (Rule

 6.508(D)(3)); Ingram v. Prelesnik, 730 F. App’x 304, 311 (6th Cir. 2018) (Rule 6.502(G)).

        Neither the Michigan Court of Appeals nor the Michigan Supreme Court explicitly rejected

 Petitioner’s post-conviction appeal based on either of these rules. The Michigan Court of Appeals

 denied relief because “the defendant failed to establish that the trial court erred in denying his

 motion for relief from judgment.” 3/7/2017 Order at PageID.1307 (Dkt. 33-2). The Michigan

 Supreme Court denied relief because “the defendant has failed to meet the burden of established




                                                   20
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4303 Filed 04/09/21 Page 21 of 25




 entitlement to relief under MCR 6.508(D).” 10/3/2017 Order at PageID.1470 (Dkt. 33-3).

 Because the form orders issued by these court are ambiguous as to whether they refer to procedural

 default or a denial of post-conviction relief on the merits, the orders are considered unexplained

 and not the invocation of a state procedural basis for the decisions. See Guilmette v. Howes, 624

 F.3d 286, 291 (6th Cir. 2010) (en banc) (omission of subsection (D)(3) from form order rendered

 order unexplained). When faced with unexplained from orders from the Michigan appellate courts,

 Guilmette directs a habeas court to look to the trial court’s order to determine the basis for the state

 court’s rejection of Petitioner's claims. Id.

        The trial court explicitly relied on procedural rules for denying Petitioner post-conviction

 relief. With respect to Petitioner’s initial motion, which raised what now form Petitioner’s tenth

 through eighteenth claims, the state trial court found that Petitioner failed to demonstrate “good

 cause” or “actual prejudice” under Rule 6.508(D)(3) for failing to raise the claims on direct review.

 See Trial Court Opinions and Orders PageID.1317. The court dealt with Petitioner’s various

 supplemental motions, raising what now form his nineteenth through thirtieth claims, by finding

 that they were prohibited by Rule 6.502(G)(1). Id. at PageID. 1331-1346.

        Because the trial court denied Petitioner post-conviction relief based on the procedural

 grounds stated in Rule 6.508(D)(3) and 6.502(G), Petitioner’s post-conviction claims are

 procedurally barred from review. The fact that the trial judge also discussed the merits of

 Petitioner’s first set of post-conviction claims in addition to invoking the provisions of Rule

 6.508(D)(3) does not alter this result. See McBee v. Abramajtys, 929 F.2d 264, 267 (6th Cir.

 1991); Alvarez v. Straub, 64 F. Supp. 2d 686, 695 (E.D. Mich. 1999). All of Petitioner’s state

 post-conviction review claims are, therefore, barred from review unless Petitioner can demonstrate




                                                   21
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4304 Filed 04/09/21 Page 22 of 25




 cause and prejudice or actual innocence. As the following discussion explains, Petitioner has not

 met this burden.

        Petitioner alleges in his seventeenth claim that his appellate counsel’s failure to raise his

 new claims constituted ineffective assistance of counsel and excuses his non-compliance with Rule

 6.508(D)(3). Ineffective assistance of appellate counsel can establish cause for a procedural

 default. See Ivory, 509 F.3d at 294. It is well established, however, that a criminal defendant

 does not have a constitutional right to have appellate counsel raise every non-frivolous issue on

 appeal. See Jones v. Barnes, 463 U.S. 745, 751 (1983). The United States Supreme Court has

 explained this principle as follows:

        For judges to second-guess reasonable professional judgments and impose on
        appointed counsel a duty to raise every “colorable” claim suggested by a client
        would disserve the . . . goal of vigorous and effective advocacy. . . . Nothing in the
        Constitution or our interpretation of that document requires such a standard.

 Id. at 463 U.S. at 754.

        The Supreme Court subsequently noted the following:

        Notwithstanding Barnes, it is still possible to bring a Strickland claim based on
        [appellate] counsel’s failure to raise a particular claim [on appeal], but it is difficult
        to demonstrate that counsel was incompetent.

 Smith v. Robbins, 528 U.S. 259, 288 (2000).

        Strategic and tactical choices regarding which issues to pursue on appeal are “properly left

 to the sound professional judgment of counsel.” United States v. Perry, 908 F.2d 56, 59 (6th Cir.

 1990). “Generally, only when ignored issues are clearly stronger than those presented will the

 presumption of effective assistance of appellate counsel be overcome.” Monzo v. Edwards, 281

 F.3d 568, 579 (6th Cir. 2002). Appellate counsel may deliver deficient performance and prejudice

 a defendant by omitting a “dead-bang winner,” which is defined as an issue which was obvious




                                                   22
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4305 Filed 04/09/21 Page 23 of 25




 from the trial record and would have resulted in a reversal on appeal. See Meade v. Lavigne, 265

 F. Supp. 2d 849, 870 (E.D. Mich. 2003).

        Petitioner has failed to show that appellate counsel’s performance fell outside the wide

 range of professionally competent assistance by omitting the claims raised in Petitioner’s post-

 conviction motion. Appellate counsel filed a substantial brief raising what now form Petitioner’s

 lead four habeas claims. Petitioner has not shown that appellate counsel’s strategy in presenting

 these four claims and not raising other claims was deficient or unreasonable. Moreover, for the

 reasons stated by the trial court in rejecting Petitioner’s post-conviction claims on the merits in the

 alternative to finding them barred, the claims raised by Petitioner in his post-conviction motion

 were not “dead bang winners.” See Trial Court Opinions and Orders Page.ID.1317-1328. Because

 Petitioner’s post-conviction claims were not clearly stronger than the claims raised on direct

 review, Petitioner has failed to establish cause for his procedural default.

        Petitioner has, therefore, failed to establish cause to excuse the default of all of his post-

 conviction claims. And because he has failed to demonstrate cause, the Court need not address

 whether Petitioner can establish prejudice. See Smith, 477 U.S. at 533. Finally, Petitioner makes

 no effort to excuse his procedural default by establishing his actual innocence. Consequently,

 review of Petitioner’s post-conviction review claims is barred.

        As none of Petitioner’s claims merit relief, the petition will be denied.

    IV. CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN FORMA
                               PAUPERIS

        Before Petitioner may appeal this decision, the Court must determine whether to issue a

 certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A certificate

 of appealability may issue “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy § 2253(c)(2), Petitioner must show “that



                                                   23
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4306 Filed 04/09/21 Page 24 of 25




 reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

 been resolved in a different manner or that the issues presented were adequate to deserve

 encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and

 internal quotation marks omitted). The Court finds that reasonable jurists would not debate the

 resolution of any of Petitioner’s claims.      The Court will, therefore, deny a certificate of

 appealability.

        Although Petitioner initially paid the filing fee (Dkt. 1) and retained counsel, he later filed

 applications to proceed without prepaying fees or costs (Dkts. 17, 20). Insofar as Petitioner

 requests permission to appeal in forma pauperis, the Court denies the request, because any appeal

 of this decision would be frivolous and could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

                           V. MOTION FOR DEFAULT JUDGMENT

        The Court previously ordered Petitioner to choose whether he wished to proceed with his

 retained attorney or whether he wished to proceed on his own (Dkt. 22). Petitioner elected

 to proceed with counsel (Dkt. 23). Nevertheless, Petitioner has filed yet another pro se motion,

 this time for default judgment (Dkt. 50). As Petitioner is proceeding with counsel, his pro se

 motion is stricken.

                                        VI. CONCLUSION

        Accordingly, the court denies with prejudice the petition for a writ of habeas corpus, denies

 a certificate of appealability and leave to appeal in forma pauperis, and strikes Petitioner’s motion

 for default judgment (Dkt. 50).

        SO ORDERED.

 Dated: April 9, 2021                                  s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge




                                                  24
Case 4:13-cv-14015-MAG-DRG ECF No. 51, PageID.4307 Filed 04/09/21 Page 25 of 25




                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on April 9, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 25
